Citation Nr: 1527376	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-28 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for depressive disorder, not otherwise specified.

2.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

3.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease(GERD)/irritable bowel syndrome(IBS)/gastritis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from May 2002 to March 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  T

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the Veteran's claims file reveals that the most recent VA examination for the migraine headaches and gastrointestinal disorder was a general medical examination conducted in July 2009.  The most recent VA mental disorders examination was conducted in September 2009, with an addendum provided in November 2009.  This evidence is inadequate to assess the Veteran's current levels of severity since these examinations are all more than five years old.  Further, effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association , Fourth Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board on August 18, 2014 (i.e., after August 4, 2014), the DSM-5 is applicable to this case.  As such, the updated psychiatric examination should be conducted in accordance with the DSM-5.

Additionally, as this matter is being remanded for the reasons set forth above, any additional VA and private treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Finally, the TDIU claim is inextricably intertwined with the remanded increased rating claims, and adjudication must be deferred pending completion of the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain records of all non-VA health care providers that have treated him his depressive disorder, migraine headaches and GERD/IBS/gastritis since March 2009.  

2.  Obtain all VA treatment records dated since March 2009.  In this regard, a notation that such records were "electronically reviewed" will not suffice; instead, the records must be associated with the claims file.

3.  Then schedule the Veteran for a VA examination in order to assess the current severity of his depressive disorder in accordance with the DSM-5. Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. 

The examiner should address the social and occupational impairment caused by the Veteran's depressive disorder.

4.  Then schedule the Veteran for a VA examination in order to assess the current severity of his migraine headaches.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner should address the occupational impairment caused by the Veteran's migraine headaches.

4.  Then schedule the Veteran for a VA examination in order to assess the current severity of his GERD/IBS/gastritis.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner should address the occupational impairment caused by the Veteran's GERD/IBS/gastritis.

6.  Then readjudicate the Veteran's claims, and issue a Supplemental Statement of the Case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

